DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments regarding the Claim Rejections under 35 USC § 112(b) have been fully considered but they are not persuasive. See current 35 USC § 112(b) rejection.
Applicant’s arguments with respect to Claims 1-21 rejected under 35 U.S.C. 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 17-20 are objected to because the claims recite “The fluid supply system according to claim 1” and appears proper to recite “The method of operating the fluid supply system according to claim 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the applicant recites:
“generating an electric signal as a micro-turbine is made to revolve by a fluid flowing through a pipeline;”
As recited, it is not clear what “generates an electric signal”? Moreover, micro-turbine(s) alone do not “generates electric signal(s)”. Therefore, as recited, it is not clear how “generating an electric signal” by a micro-turbine “revolving” by fluid.
“using the electric signal ‘to charge’ a device of an Energy Harvesting Circuit (EHC) to ‘facilitate’ harvesting of energy from the fluid flowing through the pipeline”. 
As recited, the electric signal is used to “charge a device”. Moreover, the claim is not specific to – what is the device being “charged”? and what makes the EHC “facilitate” the harvesting of energy? Therefore, as recited, it is not clear how “charging a device” of such EHC would “facilitate harvesting of energy”. 
Claims 3-10 & 17-20 are rejected based on the dependency from Claim 1.
Regarding Claim 4, the applicant recites “harvested energy to power at least one electronic component of the sensor device at least while the EHC is disconnected from the micro-turbine.” Claim 4 depends on Claim 1. In Claim 1, it is not clear how “charging a device” of such EHC would “facilitate harvesting of energy”. Consequently, as recited in Claim 4, it would be also unclear how the “harvested energy” powers any component.
Regarding Claim 11, the applicant recites similar languages as in Claim 1 (refer to a & b above). Therefore, Claim 11 is rejected for the same reasons as in Claim 1.
Claims 12-16 & 21 are rejected based on the dependency from Claim 11. 
Regarding Claim 14, the applicant recites similar languages as in Claim 4. Therefore, Claim 14 is rejected for the same reasons as in Claim 4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 17-20, 11-16 & 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagler (US 2008/0284174).
Regarding Claim 1, Nagler discloses a method of operating a fluid supply system, comprising:
generating an electric signal as a micro-turbine [22] is made to revolve by a fluid flowing through a pipeline [The flow of fluid through the pipeline, therefore, causes rotation of the magnetic rotor and the change in magnetic field caused by such rotation induces a flow of electric current in the induction coil] (FIG. 2, ¶ [0070-0071]); 
using the electric signal to charge a device [batteries] of an Energy Harvesting Circuit (EHC) [electrical components] to facilitate harvesting of energy from the fluid flowing through the pipeline [ideal for use with pipeline-associated systems that include electrical components that may be powered directly by the hydroelectric generator, or components that are powered by rechargeable batteries that may be charged by the hydroelectric generator of the present invention] (¶ [0070-0071]); 
operating a switch [para 0023; the electronic components include at least one from the group consisting of: a radio transponder; a control circuit; a memory chip; a lighting element; a switch] to open an electrical connection between the EHC and the micro-turbine when an amount of energy harvested reaches a threshold value, the threshold value representing an amount of energy needed to power at least a sensor device electrically connected to the EHC [para 0090; Alternatively, the generator of the present invention may be configured to function in conjunction with one or more rechargeable batteries, with either the generator as the primary source of electric power with a battery back-up or with a rechargeable battery as the primary source and the generator of the present invention configured to recharge the battery] (¶ [0023], ¶ [0090]); 
detecting by the sensor device an amount of natural fluid flow through the pipeline while the electrical connection between the EHC and the micro-turbine is open [the electronic components include at least one from the group consisting of: a radio transponder; a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]); and 
operating the switch to close the electrical connection between the EHC and the micro-turbine after the amount of natural fluid flow has been detected [Alternatively, the generator of the present invention may be configured to function in conjunction with one or more rechargeable batteries, with either the generator as the primary source of electric power with a battery back-up or with a rechargeable battery as the primary source and the generator of the present invention configured to recharge the battery] (¶ [0090]).
Regarding Claim 2, Nagler discloses the method according to claim 1 [see rejected Claim 1], 
wherein the fluid supply system comprises an irrigation system [irrigation system] (As shown in FIG.19, ¶ [0022]).
Regarding Claim 3, Nagler discloses the method according to claim 2 [see rejected Claim 2], 
wherein the micro-turbine [2] is located along the pipeline adjacent to a sprinkler [502] (FIG. 1, 19).
Regarding Claim 4, Nagler discloses the method according to claim 1 [see rejected Claim 1], 
further comprising using the harvested energy to power at least one electronic component of the sensor device at least while the EHC is disconnected from the micro-turbine [Alternatively, the generator of the present invention may be configured to function in conjunction with one or more rechargeable batteries, with either the generator as the primary source of electric power with a battery back-up or with a rechargeable battery as the primary source and the generator of the present invention configured to recharge the battery] (¶ [0090]).
Regarding Claim 5, Nagler discloses the method according to claim 1 [see rejected Claim 1], 
wherein the amount of natural fluid flow is detected by counting a number of rotations of the micro-turbine that are caused by the flow of the fluid through the pipeline [typically by monitoring voltage cycles to count revolutions, thereby allowing flow meter 520 to determine the volume of the fluid flowing through the pipeline in which the device is deployed] (¶ [0095]).
Regarding Claim 6, Nagler discloses the method according to claim 1 [see rejected Claim 1], 
wherein the amount of natural fluid flow is detected by measuring a voltage level of an output from a generator comprising the micro-turbine [In this application, in addition to supplying power for the electronic components of the volume flow meter 520, the output of the generator is itself used as an indication of the rate of flow of fluid through the device, typically by monitoring voltage cycles to count revolutions, thereby allowing flow meter 520 to determine the volume of the fluid flowing through the pipeline in which the device is deployed] (¶ [0095]).


Regarding Claim 7, Nagler discloses the method according to claim 1 [see rejected Claim 1], 
further comprising determining whether the amount of natural fluid flow through the pipeline indicates that there has been a variation of fluid flow [a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]).
Regarding Claim 8, Nagler discloses the method according to claim 7 [see rejected Claim 7], 
wherein the EHC is reconnected to the micro-turbine when the amount of natural fluid flow through the pipeline does not indicate that there has been a variation of fluid flow by a certain percentage [a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]).
Regarding Claim 9, Nagler discloses the method according to claim 7 [see rejected Claim 7], 
further comprising concluding that a possible leak exists in the pipeline when the amount of natural fluid flow through the pipeline indicates that there has been a variation of fluid flow by a certain percentage [a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]).
Regarding Claim 10, Nagler discloses the method according to claim 9 [see rejected Claim 9], 
further comprising taking at least one remedial measure in response to a conclusion that the possible leak exists [It should be noted that in some embodiments of the present invention, the generator housing may be configured such that the induction coil assembly and any other components such as, but not limited to, batteries, switches, and the like, are enclosed in a watertight casing with only the power output wires extending from the generator housing. Such enclosure may allow for user access to the components] (¶ [0089]),
the remedial measure comprising outputting a notification or causing a person to be dispatched to the fluid supply system [The generator 2 supplies power to fluid usage monitor 450, which includes a system configured to monitor the amount of fluid passing through the supply pipeline 454 and both trigger and supply power to an alarm, which may be audible or visual, or a combination of both, when a predetermined limit is reached, thereby prompting the user to change the filter 452. In such a system, the amount of fluid passing through the pipeline 454 may be calculated by monitoring the output of the generator 2 in relation to the flow rate necessary to generate such output] (¶ [0099]).


Regarding Claim 17, Nagler discloses the fluid supply system according to claim 1 [see rejected Claim 1], 
further comprising a processing circuit configured to determine whether the amount of natural fluid flow through the pipeline indicates that there has been a variation of fluid flow [a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]).
Regarding Claim 18, Nagler discloses the fluid supply system according to claim 17 [see rejected Claim 17], 
wherein the EHC is reconnected to the micro-turbine when the amount of natural fluid flow through the pipeline does not indicate that there has been a variation of fluid flow [a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]).
Regarding Claim 19, Nagler discloses the fluid supply system according to claim 17 [see rejected Claim 17], 
wherein the processing circuit is further configured to conclude that a possible leak exists in the pipeline when the amount of natural fluid flow through the pipeline indicates that there has been a variation of fluid flow [a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]).
Regarding Claim 20, Nagler discloses the fluid supply system according to claim 19 [see rejected Claim 19], 
wherein the processing device is further configured to take at least one remedial measure in response to a conclusion that the possible leak exists [It should be noted that in some embodiments of the present invention, the generator housing may be configured such that the induction coil assembly and any other components such as, but not limited to, batteries, switches, and the like, are enclosed in a watertight casing with only the power output wires extending from the generator housing. Such enclosure may allow for user access to the components] (¶ [0089]),
the remedial measure comprising outputting a notification or causing a person to be dispatched to the fluid supply system [The generator 2 supplies power to fluid usage monitor 450, which includes a system configured to monitor the amount of fluid passing through the supply pipeline 454 and both trigger and supply power to an alarm, which may be audible or visual, or a combination of both, when a predetermined limit is reached, thereby prompting the user to change the filter 452. In such a system, the amount of fluid passing through the pipeline 454 may be calculated by monitoring the output of the generator 2 in relation to the flow rate necessary to generate such output] (¶ [0099]).



Regarding Claim 11, Nagler discloses a fluid supply system, comprising: 
a pipeline [pipeline] through which fluid is able to flow (Claim 1); 
a micro-turbine [22] configured to generate an electric signal as the micro-turbine is caused to rotate by the fluid while flowing through the pipeline [The flow of fluid through the pipeline, therefore, causes rotation of the magnetic rotor and the change in magnetic field caused by such rotation induces a flow of electric current in the induction coil] (FIG. 2, ¶ [0070-0071]); 
an Energy Harvesting Circuit ("EHC") [electrical components] electrically connected to the micro-turbine and comprising a device [batteries] configured to be charged by the electric signal to facilitate harvesting of energy from the fluid while flowing through the pipeline [ideal for use with pipeline-associated systems that include electrical components that may be powered directly by the hydroelectric generator, or components that are powered by rechargeable batteries that may be charged by the hydroelectric generator of the present invention] (¶ [0070-0071]); 
a switch [para 0023; the electronic components include at least one from the group consisting of: a radio transponder; a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] operative to selectively open an electrical connection between the EHC and the micro-turbine when an amount of energy harvested reaches a threshold value [para 0090; Alternatively, the generator of the present invention may be configured to function in conjunction with one or more rechargeable batteries, with either the generator as the primary source of electric power with a battery back-up or with a rechargeable battery as the primary source and the generator of the present invention configured to recharge the battery] (¶ [0023], ¶ [0090]), 
the threshold value representing an amount of energy needed to power at least a sensor device electrically connected to the EHC [The generator of the present invention may also supply power to a control system employing proximity sensors such that any of the devices discussed above may be automatically turned on or off depending on the presence of a user] (¶ [0106], [0111]; and  
wherein the sensor device is configured to detect an amount of natural fluid flow through the pipeline while the electrical connection between the EHC and the micro-turbine is open [the electronic components include at least one from the group consisting of: a radio transponder; a control circuit; a memory chip; a lighting element; a switch; a motor; a temperature sensor; a proximity sensor; a pressure sensor; an electronically operated fluid flow control valve and a sensor configured to measure chemical properties of material flowing through the pipeline] (¶ [0023]); and 
wherein the switch is operated to close the electrical connection to reconnect the EHC to the micro-turbine after the amount of natural fluid flow has been detected [The electronics module 628 may include a fluid usage meter, other electronic components and a rechargeable battery so as to control the operation of the filter cleaning mechanism 606. The electronics module 628 may be powered by the rechargeable battery solely, or in switchable combination with the generator 2. Preferably all power for the self-cleaning cycle also comes from the generator, either directly or using power stored in the battery].
Regarding Claim 12, Nagler discloses the fluid supply system according to claim 11 [see rejected Claim 11], 
wherein the fluid supply system comprises an irrigation system [irrigation system] (As shown in FIG.19, ¶ [0022]).
Regarding Claim 13, Nagler discloses the fluid supply system according to claim 12 [see rejected Claim 12], 
wherein the micro-turbine is located along the pipeline adjacent to a sprinkler [502] (FIG. 1, 19).
Regarding Claim 14, Nagler discloses the fluid supply system according to claim 11 [see rejected Claim 11], 
wherein the harvested energy is used to power at least one electronic component of the sensor device at least while the EHC is disconnected from the micro-turbine [It should be noted that for lighting applications, since it may be desirable to provide lighting at times when water may not be flowing through the pipeline to which the generator is attached, the generator may be associated with a rechargeable battery such that the rechargeable battery is the primary source of the power for the lights and the generator maintains the charge of the battery] (¶ [0103]).
Regarding Claim 15, Nagler discloses the fluid supply system according to claim 11 [see rejected Claim 11], 
wherein the amount of natural fluid flow is detected by counting a number of rotations of the micro-turbine that are caused by the flow of the fluid through the pipeline [typically by monitoring voltage cycles to count revolutions, thereby allowing flow meter 520 to determine the volume of the fluid flowing through the pipeline in which the device is deployed] (¶ [0095])
Regarding Claim 16, Nagler discloses the fluid supply system according to claim 11 [according to Claim 11], 
wherein the amount of natural fluid flow is detected by measuring a voltage level of an output from a generator comprising the micro-turbine [In this application, in addition to supplying power for the electronic components of the volume flow meter 520, the output of the generator is itself used as an indication of the rate of flow of fluid through the device, typically by monitoring voltage cycles to count revolutions, thereby allowing flow meter 520 to determine the volume of the fluid flowing through the pipeline in which the device is deployed] (¶ [0095]).
Regarding Claim 21, Nagler discloses the fluid supply system according to claim 11 [see rejected Claim 11],
further comprising an antenna disposed in, disposed on or integrated with a sprinkler [These systems may include, but are not limited to: irrigation systems in which one or more components is powered by the generator of the present invention; remotely readable water and/or gas meters utilizing radio transponders; pipeline flow meters … and sensors configured to measure characteristics of the fluid such as, but not limited to temperature, pressure, and chemical properties] (¶ [0071]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/
Primary Examiner, Art Unit 2832